—Judgment, Supreme Court, New York County (James Leff, J.), rendered May 18, 1995, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in the third degree and attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 3 to 6 years, respectively, unanimously affirmed.
Defendant’s suppression hearing was properly denied. Under the circumstances, the arresting officer’s testimony implicitly provided sufficient information as to the content of the radio transmission, as well as establishing that the arrest took place within minutes of, and at the location of, the narcotics transaction, so as to allow the hearing court to make an independent determination that the arrest was supported by probable cause. This case is unlike the situation presented where the People completely fail to establish the content of the description (see, People v Rivera, 187 AD2d 258). Concur—Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.